Citation Nr: 1626629	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable rating for tinea versicolor.

2.  Entitlement to service connection for a thyroid disability (claimed as hyperthyroidism, surgery, cancer, removal, residuals), claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.

3.  Entitlement to service connection for a bilateral eye disability (claimed as optic nerve damage), claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.

4.  Entitlement to service connection for bilateral leg soft tissue sarcoma, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to December 1966.

This appeal to the Board of Veterans' (Board) arose from a December 2009 rating decision in which the RO, inter alia, awarded service connection for tinea versicolor and denied service connection for a thyroid condition, a prostate condition and bilateral leg soft tissue sarcoma.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

As the Veteran disagreed with the initial rating assigned following the award of service connection for tinea versicolor, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, the Veteran did not appear for the requested Board hearing scheduled in October 2015.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.




For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted, as there are outstanding VA treatment records.

The April 2012 SOC notes that treatment records dated May 2010 to March 2012 from the Atlanta VA Medical Center (VAMC) were electronically reviewed.  Moreover, as the last record of treatment noted was dated nearly four years ago, more recent records likely exist.  However, no VA treatment records are associated with either the VBMS file or the Virtual VA file.  

Because it appears there are outstanding VA treatment records potentially pertinent to these matters, the Board finds that all of the claims on appeal must be remanded.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are generally deemed in the constructive possession of the agency).  On remand, the AOJ should undertake appropriate to associate with the VBMS and/or Virtual VA file(s) all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran, to include Atlanta VAMC records dated from May 2010 to March 2012, and since that date, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties  imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted (to include arranging for any VA examination(s), as appropriate) prior to adjudicating the claims on appeal.  In adjudicating the claim for a higher rating, the AOJ should consider and discuss whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, including Atlanta VAMC records dated from May 2010 to March 2012 (referenced in the April 2012 SOC), as well as records since that date.  As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for tinea versicolor, a thyroid disability, a bilateral eye disability and/or bilateral leg soft tissue sarcoma.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo additional VA examination(s), as appropriate), adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

